                                                                                                 Entered on Docket
                                                                                                 October 30, 2019
                                                                                                 EDWARD J. EMMONS, CLERK
                                                                                                 U.S. BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: October 30, 2019
                                             3
                                             4                                              _________________________________________________
                                                                                            M. Elaine Hammond
                                                                                            U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                        UNITED STATES BANKRUPTCY COURT
                                             8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                  ) Case No. 19-52094 MEH
                                            10   In re                                            )
UNITED STATES BANKRUPTCY COURT




                                                                                                  ) Chapter 13
  for the Northern District of California




                                            11   ROBERT R. VELA and                               )
                                                                                                  )
                                            12   SANDY E. VELA,                                   )
                                                                                                  )
                                            13                                 Debtors.           )
                                                                                                  )
                                            14                                                    )
                                            15                               ORDER EXTENDING DEADLINE
                                            16
                                            17           On request of the debtors, and good cause appearing, the deadline to file the required
                                            18   documents and to provide the Trustee with a copy of the most recent Federal income tax return
                                            19   is extended to close of business on November 12, 2019. In the event the debtors fail to timely
                                            20   file the above documents, this case may be dismissed without further notice or hearing.
                                            21                                      **END OF ORDER**
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                             1



                                             Case: 19-52094       Doc# 11     Filed: 10/30/19       Entered: 10/30/19 14:22:23     Page 1 of 2
                                             1                                COURT SERVICE LIST
                                             2   All ECF Recipients
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                        2



                                             Case: 19-52094      Doc# 11   Filed: 10/30/19   Entered: 10/30/19 14:22:23   Page 2 of 2
